NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEAN C. RODRIGUEZ,                              No. 17-15779

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01049-MCE-KJN

 v.
                                                MEMORANDUM*
SHELLY MATIS; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Dean C. Rodriguez appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal claims related to his

imprisonment at High Desert State Prison. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo whether the magistrate judge had jurisdiction. Allen

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Rodriguez’s requests for oral
argument, set forth in his briefs, is denied.
v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Rodriguez consented to proceed before a magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then dismissed certain claims before the named

defendants had been served. See 28 U.S.C. § 1915A. Because all parties,

including unserved defendants, must consent to proceed before the magistrate

judge for jurisdiction to vest, see Williams v. King, 875 F.3d 500, 503-04 (9th Cir.

2017), we vacate the judgment and remand for further proceedings.

      In light of our disposition, we do not consider Rodriguez’s remaining

contentions.

      All pending motions and requests are denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                   17-15779